FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

SUSAN CHAMBERLAN and HENRY                
FOK,                                            No. 04-80074
          Plaintiffs-Respondents,
              v.                                 D.C. No.
                                               CV-03-02628-CW
FORD MOTOR COMPANY,                               OPINION
           Defendant-Petitioner.
                                          
         Appeal from the United States District Court
           for the Northern District of California
          Claudia Wilken, District Judge, Presiding

                  Submitted March 23, 2005*
                   San Francisco, California

                      Filed March 31, 2005

     Before: Edward Leavy, M. Margaret McKeown, and
              Marsha S. Berzon, Circuit Judges.

                       Per Curiam Opinion




  *The panel unanimously finds this case suitable for decision without
oral argument. Fed. R. App. P. 34(a)(2).

                                3863
            CHAMBERLAN v. FORD MOTOR CO.       3865


                    COUNSEL

Brian C. Anderson, Matthew M. Shors, and Michael E.
Stamp, O’Melveny & Myers, Washington, D.C., for the
defendant-petitioner.
3866              CHAMBERLAN v. FORD MOTOR CO.
Suzanne Solomon and Michael F. Ram, Levy, Ram & Olson,
San Francisco, California, for the plaintiffs-respondents.


                              OPINION

PER CURIAM:

   Federal Rule of Civil Procedure 23(f) permits a discretion-
ary interlocutory appeal from a district court order denying or
granting a class action certification. Although other circuits
have explored the contours of the rule, we have not. We take
this opportunity to identify for the first time the criteria we
will consider in evaluating whether to permit an interlocutory
appeal under Rule 23(f).

   We begin with the premise that Rule 23(f) review should be
a rare occurrence. We adopt the principles justifying review
that are set out in the Advisory Committee Notes—the pres-
ence of a death knell situation for either party absent review
and the presence of an unsettled and fundamental issue of law
related to class actions—along with an additional criterion,
manifest error in the district court’s certification decision.
Employing these guidelines in the present case, we conclude
that the application for permission to appeal should be denied.

                            BACKGROUND

   Plaintiffs Susan Chamberlan and Henry Fok (“Class Plain-
tiffs”) filed a class action lawsuit in state court against Ford
Motor Company (“Ford”) and several John Does, alleging
that Ford knowingly manufactured, sold, and distributed auto-
mobiles containing a defective engine part, in violation of the
California Consumers Legal Remedies Act (“CLRA”), Cali-
fornia Civil Code § 1750, et seq.1 The action was removed to
  1
    The CLRA makes illegal various specified “unfair methods of compe-
tition and unfair or deceptive acts or practices undertaken by any person
                    CHAMBERLAN v. FORD MOTOR CO.                          3867
federal court and the district court certified a plaintiff class of
Ford automobile owners.

   The engine parts at issue are plastic intake manifolds that
Ford used in some, but not all, of its automobiles. The mani-
fold distributes air to the engine’s cylinders, where the air
mixes with fuel and ignites to power the engine. The manifold
includes water crossover tubes that distribute coolant from
one side of the engine to the other, and then to the radiator.
Plastic manifolds, particularly the plastic water crossover
component, are allegedly more likely to crack and cause cool-
ant leaks than the aluminum intake manifolds Ford used in
some of its cars.

   According to Class Plaintiffs, as early as 1995, Ford
became aware that the plastic manifolds were prone to crack-
ing. Ford began an investigation of the plastic manifolds and
redesigned the part several times, but was unable to resolve
the cracking problem. In 1999, Ford implemented several
notification programs to alert owners to potential problems
caused by plastic manifolds. According to Class Plaintiffs,
these programs covered only a fraction of the affected vehi-
cles, and Ford concealed the defective nature of the plastic
manifolds from consumers. Ford discontinued use of plastic
manifolds in 2002.

   After the case was removed to federal court, Class Plain-
tiffs moved for class certification. Ford opposed certification
on the grounds that the facts pertaining to the causes of action
differ depending on which vehicle the claimant owns, when
that vehicle was produced, and what each individual buyer’s

in a transaction intended to result or which results in the sale or lease of
goods or services to any consumer.” Cal. Civ. Code § 1770(a). For exam-
ple, the CLRA proscribes “[r]epresenting that goods or services have . . .
characteristics, ingredients, uses, benefits, or qualities which they do not
have,” Cal. Civ. Code § 1770(a)(5), and “[r]epresenting that goods or ser-
vices are a particular standard, quality or grade . . . if they are of another.”
Cal. Civ. Code § 1770(a)(7).
3868               CHAMBERLAN v. FORD MOTOR CO.
expectations were regarding the durability of the intake mani-
fold on the vehicle. Ford argued that these claimant-specific
issues predominate over whatever common issues might exist.
Ford also sought to defeat certification on the ground that cer-
tain potential defenses—such as the CLRA’s three-year stat-
ute of limitations period—might apply only to some
individuals within the proposed class. Finally, Ford argued
that Class Plaintiffs had not shown how the class trial could
be managed to account for these potential distinctions.

   The district court granted the certification motion and certi-
fied a class consisting of:

     All consumers residing in California who currently
     own, or paid to repair or replace the plastic intake
     manifold in any of the following cars: 1996-2001
     model year Mercury Grand Marquis, 1998-2001
     model year Ford Mustangs, 2002 model year Ford
     Explorers, 1996-2001 model year Ford Crown Vic-
     torias, or 1996-2001 Lincoln Town Cars.

     Excluded from the Class are (1) anyone to whom
     Ford has provided an extended warranty for her
     intake manifold; (2) the judge to whom this case is
     assigned and any member of the judge’s immediate
     family; and (3) anyone who suffered personal injury
     related to Ford’s plastic water crossover.

  The district court found that all four prerequisites of Rule
23(a) for class certification had been met.2 The district court
   2
     Rule 23(a) provides that “[o]ne or more members of a class may sue
or be sued as representative parties on behalf of all only if (1) the class
is so numerous that joinder of all members is impracticable, (2) there are
questions of law or fact common to the class, (3) the claims or defenses
of the representative parties are typical of the claims or defenses of the
class, and (4) the representative parties will fairly and adequately protect
the interests of the class.” Fed. R. Civ. P. 23(a).
                  CHAMBERLAN v. FORD MOTOR CO.                       3869
further held that the requirement of subsection (b)(3),3 that
common questions predominate over individual questions,
was satisfied. The court identified the following common
questions: (1) whether the design of the plastic intake mani-
fold was defective; (2) whether Ford was aware of alleged
design defects; (3) whether Ford had a duty to disclose its
knowledge; (4) whether it failed to do so; (5) whether the
facts that Ford allegedly failed to disclose were material; and
(6) whether the alleged failure to disclose violated the CLRA.
Finally, the district court found that few potential class mem-
bers could afford to undertake individual litigation against
Ford, making a class action a superior way to resolve these
claims.

   Ford filed a timely petition asking this court to allow an
immediate, interlocutory appeal from the district court’s certi-
fication order under Rule 23(f). Ford challenges the rigor of
the district court’s analysis, particularly with respect to
whether common issues predominate over individual ones.
Ford additionally faults the district court for neglecting to
address CLRA’s elements and affirmative defenses and for
failing to establish a trial plan. In its supplemental brief, Ford
complains that the certification creates tremendous pressure to
settle, even though it believes the district court order is mani-
festly incorrect and likely to be reversed or vacated.

                              DISCUSSION

  I.    THE CONTOURS OF RULE 23(F)

   [1] Federal Rule of Civil Procedure 23(f), which became
effective in 1998, provides that:

       [a] court of appeals may in its discretion permit an
  3
   Rule 23(b)(3) requires, as a condition precedent to class certification,
that “questions of law or fact common to the members of the class pre-
dominate over any questions affecting only individual members.”
3870            CHAMBERLAN v. FORD MOTOR CO.
    appeal from an order of a district court granting or
    denying class action certification under this rule if
    application is made to it within ten days after entry
    of the order. An appeal does not stay proceedings in
    the district court unless the district judge or the court
    of appeals so orders.

Fed. R. Civ. P. 23(f). When, as here, an appeal falls within the
court of appeals’ discretion, a party must file a petition for
permission to appeal. Fed. R. App. P. 5(a)(1).

   The Advisory Committee’s Notes provide a good starting
point for exploring the contours of Rule 23(f). The drafters
intended the court of appeals to enjoy “unfettered discretion”
to grant or deny permission to appeal based on “any consider-
ation that the court of appeals finds persuasive.” Fed. R. Civ.
P. 23, Advisory Committee Notes to 1998 Amendments, Sub-
division (f). The Committee contemplated that “[t]he courts of
appeals will develop standards for granting review that reflect
the changing areas of uncertainty in class litigation.” Id.

   [2] Despite the wide open grant of discretion, and the
absence of any articulated standards in the rule itself, the
drafters identified three situations in which an appeal under
Rule 23(f) would most likely be appropriate. The first occurs
when a denial of certification effectively ends the litigation
for the plaintiff. A plaintiff who is denied certification might
be left with only one path to appellate review: proceeding to
a final judgment on the merits of an individual claim that,
without the class, is worth far less than the cost of litigation.
Id. The second situation arises when a grant of certification
may “force a defendant to settle rather than incur the costs of
defending a class action and run the risk of potentially ruinous
liability.” Id. In both situations, the certification “sounds the
death knell of the litigation.” Blair v. Equifax Check Servs.,
Inc., 181 F.3d 832, 834 (7th Cir. 1999). The drafters identified
as a third circumstance one in which the certification decision
turns on a novel or unsettled question of law.
                CHAMBERLAN v. FORD MOTOR CO.                3871
   These criteria reflect the dual purposes of Rule 23(f), which
the First Circuit aptly summarized. First, the rule provides a
“mechanism through which appellate courts, in the interests
of fairness, can restore equilibrium when a doubtful class cer-
tification ruling would virtually compel a party to abandon a
potentially meritorious claim or defense before trial.” Waste
Mgmt. Holdings, Inc. v. Mowbray, 208 F.3d 288, 293 (1st Cir.
2000). And second, “the rule furnishes an avenue, if the need
is sufficiently acute, whereby the court of appeals can take
earlier-than-usual cognizance of important, unsettled legal
questions, thus contributing to both the orderly progress of
complex litigation and the orderly development of law.” Id.

   Relying on the purposes of the rule and the guidance pro-
vided by the Advisory Committee’s Notes, several of our sis-
ter circuits have examined the appropriate scope of Rule
23(f). In the first decision to thoroughly consider Rule 23(f),
the Seventh Circuit articulated fundamental principles that
have been echoed by other circuits. Blair, 181 F.3d at 834-35.

   In Blair, the Seventh Circuit rejected the adoption of a
bright-line rule for granting review and instead identified
three general categories of cases in which appellate review
under Rule 23(f) would be appropriate. These categories
essentially mirror the three situations identified in the Com-
mittee Notes. First are those cases where “denial of class sta-
tus sounds the death knell of the litigation, because the
representative plaintiff’s claim is too small to justify the
expense of litigation.” Id. at 834. Second are cases where a
grant of certification sounds the death knell of the litigation
for the defendant because the grant “can put considerable
pressure on the defendant to settle” independent of the merits
of the plaintiffs’ claims. Id. Third are cases in which an inter-
locutory appeal “may facilitate the development of the law”
of class actions because such actions often settle or are
resolved without clear resolution of procedural matters. Id. at
835. Although some circuits have elaborated on the three cat-
egories listed in Blair, each of the circuits that has considered
3872            CHAMBERLAN v. FORD MOTOR CO.
Rule 23(f) agrees that Blair identifies the core situations when
interlocutory review is most appropriate. See, e.g., In re Delta
Air Lines, 310 F.3d 953, 960 (6th Cir. 2002); In re Lorazepam
& Clorazepate Antitrust Litig., 289 F.3d 98, 105 (D.C. Cir.
2002); Newton v. Merrill Lynch, Pierce, Fenner, & Smith, 259
F.3d 154, 165 (3rd Cir. 2001); Sumitomo Copper Litig. v.
Credit Lyonnais Rouse, Ltd., 262 F.3d 134, 139 (2d Cir.
2001); Lienhart v. Dryvit Sys., Inc., 255 F.3d 138, 145-46 (4th
Cir. 2001); Prado-Steiman ex rel. Prado v. Bush, 221 F.3d
1266, 1273 (11th Cir. 2000); Mowbray, 208 F.3d at 293.

   The most notable modification of the Blair trilogy has been
the development of a fourth category of cases in which review
is warranted: when the district court’s decision is manifestly
erroneous. The Eleventh Circuit initiated the evolution of the
manifest error factor by noting that when the certification
decision is obviously wrong, Rule 23(f) review “may be war-
ranted even if none of the other factors supports granting the
Rule 23(f) petition.” Prado-Steiman, 221 F.3d at 1275. Other
circuits have subsequently announced that interlocutory
review of a certification decision is appropriate based solely
on a manifest error. In re Lorazepam, 289 F.3d at 105; New-
ton, 259 F.3d at 164; Lienhart, 255 F.3d at 145.

   Some circuits also have modified the third Blair category—
unsettled questions of law—in order to limit the filing of
meritless Rule 23(f) petitions. The First Circuit was con-
cerned that the unsettled law situation would foster too many
fruitless Rule 23(f) applications because “a creative lawyer
almost always will be able to argue that deciding her case
would clarify some ‘fundamental’ issue.” Mowbray, 208 F.3d
at 294. To limit review of cases in which a novel legal issue
is claimed, Mowbray restricted review to issues that are both
important to the particular litigation and likely to escape
effective review after the conclusion of the trial. Id. Other cir-
cuits have followed suit by confining the third category to
novel legal questions that are important to class action law
and likely to evade effective review after the completion of
                CHAMBERLAN v. FORD MOTOR CO.                3873
the case. In re Lorazepam, 289 F.3d at 105; Sumitomo, 262
F.3d at 140.

   The Committee Notes provide the essential guidelines for
determining when interlocutory appellate review is appropri-
ate under Rule 23(f). Although Rule 23(f) expands opportuni-
ties to appeal certification decisions, the drafters intended
interlocutory appeal to be the exception rather than the rule.
“The note reflects, on balance, a reluctance to depart from the
traditional procedure in which claimed errors” are reviewed
only after a final judgment. In re Lorazepam, 289 F.3d at 104-
05. Interlocutory appeals are generally disfavored because
they are “disruptive, time-consuming, and expensive.” Mow-
bray, 208 F.3d at 294. These appeals add to the heavy work-
load of the appellate courts, require consideration of issues
that may become moot, and undermine the district court’s
ability to manage the class action. Prado-Steiman, 221 F.3d
at 1276-77.

   Like other circuits that have considered the issue, we are of
the view that petitions for Rule 23(f) review should be granted
sparingly. We nonetheless recognize that there are rare cases
in which interlocutory review is preferable to end-of-the-case
review.

   [3] Bearing in mind that many class certification decisions
“present familiar and almost routine issues that are no more
worthy of immediate appeal than many other interlocutory
rulings,” Fed. R. Civ. P. 23(f), Advisory Committee Notes to
1998 Amendments, we adopt the following guidelines for
consideration of Rule 23(f) petitions. Review of class certifi-
cation decisions will be most appropriate when: (1) there is a
death-knell situation for either the plaintiff or defendant that
is independent of the merits of the underlying claims, coupled
with a class certification decision by the district court that is
questionable; (2) the certification decision presents an unset-
tled and fundamental issue of law relating to class actions,
important both to the specific litigation and generally, that is
3874            CHAMBERLAN v. FORD MOTOR CO.
likely to evade end-of-the-case review; or (3) the district
court’s class certification decision is manifestly erroneous.
This framework most closely approximates the standard
adopted by the D.C. Circuit in In re Lorazepam. 289 F.3d at
99-100, 105.

   [4] Unlike the courts in Mowbray and Blair, we view inter-
locutory review as warranted when the district court’s deci-
sion is manifestly erroneous—even absent a showing of
another factor. We see no reason for a party to endure the
costs of litigation when a certification is erroneous and inevi-
tably will be overturned. The error in the district court’s deci-
sion must be significant; bare assertions of error will not
suffice. Any error must be truly “manifest,” meaning easily
ascertainable from the petition itself. If it is not, then consid-
eration of the petition will devolve into a time consuming
consideration of the merits, and that delay could detract from
planning for the trial in the district court.

   The kind of error most likely to warrant interlocutory
review will be one of law, as opposed to an incorrect applica-
tion of law to facts. A manifest error of law will be more
obvious and susceptible to review at an early stage than an
error that must be evaluated based on a well developed factual
record. Prado-Steiman, 221 F.3d at 1275 & n.9.

   The parties have urged us to adopt a “sliding scale”
approach to reviewing Rule 23(f) petitions, in which a partic-
ularly weak district court decision would reduce the showing
required for other factors. See, e.g., Lienhart, 255 F.3d at 145-
46. We decline to adopt such an approach. Instead, we simply
set forth factors for consideration and do not circumscribe the
court’s evaluation of the strength of showing required for any
individual factor.

   The three categories we outline do not constitute an
exhaustive list of factors and are not intended to circumscribe
the broad discretion granted the courts of appeal by Rule
                CHAMBERLAN v. FORD MOTOR CO.                  3875
23(f). These factors are merely guidelines, not a rigid test.
When considering whether to allow interlocutory appeals, we
will avoid “both micromanagement of complex class actions
as they evolve in the district court and inhibition of the district
court’s willingness to revise the class certification for fear of
triggering another round of appellate review.” In re Loraze-
pam, 289 F.3d at 105. We underscore that the decision to per-
mit interlocutory appeal is, at bottom, a discretionary one. We
acknowledge the possibility that a petition that does not fit
within any of the foregoing situations may be worthy of inter-
locutory appeal. Ordinarily, however, a case warranting
review pursuant to Rule 23(f) must come within one or more
of the specified categories.

  II.   APPLICATION OF THE CRITERIA TO FORD’S PETITION

  Having established the criteria under which Rule 23(f)
review is appropriate, we turn to the specific facts of Ford’s
petition.

   Ford attempts to fit this case into the death knell category
by complaining that the class certification creates immense
pressure to settle. Ford claims that it is being forced into the
prospect of an “all or nothing” class trial in which well over
one hundred thousand class members will be collectively
seeking an award approaching or exceeding one hundred mil-
lion dollars in damages and attorneys’ fees.

   [5] When evaluating whether the certification would end
the litigation for Ford, we consider whether Ford has suffi-
ciently demonstrated “that the damages claimed would force
a company of its size to settle without relation to the merits
of the class’s claims.” In re Lorazepam, 289 F.3d at 108. Ford
has made no showing that it lacks the resources to defend this
case to a conclusion and appeal if necessary or that doing so
would “run the risk of ruinous liability.” Fed. R. Civ. P. 23,
Advisory Committee Notes to 1998 Amendments, Subdivi-
sion (f). Significantly, Ford’s claims are conclusory and are
3876             CHAMBERLAN v. FORD MOTOR CO.
not backed up by declarations, documents, or other evidence
demonstrating potential liability or financial condition.

   We acknowledge that the potential recovery here may be
“unpleasant to a behemoth” company, Mowbray, 208 F.3d at
294, but it is hardly terminal. Although the instant lawsuit is
definitely more than a mere unpleasantry, the impact of the
class certification alone does not support an appeal. Further,
the district court did not abuse its discretion in finding that,
absent a class action, Class Plaintiffs would have no meaning-
ful redress against Ford.

   [6] In connection with the death knell factor, we normally
would look for error in the certification order. See Blair, 181
F.3d at 835 (recognizing the futility in granting review of a
class certification decision that is “impervious to revision,”
even if the decision effectively terminates the litigation). Ford
has not, however, sufficiently demonstrated that the class cer-
tification will be the death of this litigation, so we do not
address whether the order is erroneous under this factor.

   [7] Ford next attempts to place its petition under the unset-
tled question of law umbrella by arguing that it is unclear
whether Hanlon v. Chrysler Corp., 150 F.3d 1011 (9th Cir.
1998), overrules Valentino v. Carter-Wallace, Inc., 97 F.3d
1227 (9th Cir. 1996). Ford’s argument boils down to a conten-
tion that Hanlon permits a cursory analysis of class certifica-
tion whereas Valentino requires rigorous review. Ford
misreads the two cases by overlooking the factual differences
between them. The cases are not in conflict, nor do they indi-
cate that there is an unsettled question of law.

   In a decision that pre-dates both Valentino and Hanlon, the
Supreme Court emphasized that classes may be certified only
“if the trial court is satisfied, after a rigorous analysis, that the
prerequisites of Rule 23(a) have been satisfied.” Gen. Tel. Co.
of the S.W. v. Falcon, 457 U.S. 147, 161 (1982). In the same
decision, the Court acknowledged that “[s]ometimes the
                   CHAMBERLAN v. FORD MOTOR CO.                         3877
issues are plain enough from the pleadings to determine
whether the interests of the absent parties are fairly encom-
passed within the named plaintiff’s claim . . . .” Id. at 160.
The Supreme Court thus recognized over twenty years ago
that a rigorous analysis does not always result in a lengthy
explanation or in-depth review of the record.

   Hanlon was a case in which the issues were so plain and the
analytical framework so clear that the record provided a suffi-
cient basis for the appellate court to make a decision, even
though the district court’s findings were conclusory. Hanlon,
150 F.3d at 1023. The court noted that “[t]here is no value to
be served in remanding this case for the entry of further self-
evident findings.” Id.

   Valentino was a different kind of case, one that required
deeper probing. In Valentino, the issues were not apparent
from the face of the record. 97 F.3d at 1234 (“It is not clear
that Plaintiffs have met either the typicality or adequacy of
representation requirement”) (emphasis added). Superficial
recitation of the factors was not enough; thus, in Valentino,
the case was remanded so that the district court could provide
the details necessary to evaluate the certification decision.
Hanlon and Valentino resulted in different outcomes, not
because they are in conflict with one another, but because
they rest on different facts. It has long been established that
some cases simply require more explication than others. See
Falcon, 457 U.S. at 16. We therefore decline Ford’s invitation
to identify an intra-circuit split where none exists.4
  4
    We decline Ford’s suggestion that the district court’s failure to adopt
a trial plan or to articulate how the class action would be tried was an
abuse of discretion. Valentino does not stand for this proposition. Notably,
Valentino was decided in 1996, before Rule 23(f) became effective. Noth-
ing in the Advisory Committee Notes suggests grafting a requirement for
a trial plan onto the rule. In any event, we note that the Class Plaintiffs in
this case did submit a trial plan, which was among the pleadings consid-
ered by the district court.
3878             CHAMBERLAN v. FORD MOTOR CO.
   Ford’s final argument for review is that the grant of certifi-
cation was manifestly erroneous, for essentially the same rea-
son alleged to demonstrate an unsettled issue of law—that the
district court’s analysis was too cursory to satisfy this court’s
requirement for a rigorous analysis. Ford is particularly con-
cerned that the district court “egregiously” dispensed with
Rule 23(b)(3)’s predominance requirement in a single sen-
tence. This characterization is somewhat misleading because
the district court’s “sentence” was a litany of six examples
that, in effect, each amounted to a separate thought or sen-
tence.

   When an error is alleged, we generally will permit an inter-
locutory appeal only when the certification decision is mani-
festly erroneous and virtually certain to be reversed on appeal
from the final judgment. It is difficult to show that a class cer-
tification order is manifestly erroneous unless the district
court applies an incorrect Rule 23 standard or ignores a
directly controlling case. Prado-Steiman, 221 F.3d at 1275 &
n.9. Class certification decisions rarely will involve legal
errors, however, simply because class actions typically
involve complex facts that are unlikely to be on all fours with
existing precedent. Id.

   [8] The district court’s decision in this case is typical in that
it presents no error of law and is not manifestly erroneous.
Although the district court was succinct, it provided detailed,
substantive examples of the common issues: (1) whether the
design of the plastic intake manifold was defective; (2)
whether Ford was aware of alleged design defects; (3)
whether Ford had a duty to disclose its knowledge; (4)
whether it failed to do so; (5) whether the facts that Ford
allegedly failed to disclose were material; and (6) whether the
alleged failure to disclose violated the CLRA. The common
issues here are plain enough that no further explanation is
required to justify the district court’s decision. See Hanlon,
150 F.3d at 1023 (although the district court was almost con-
clusory, the issues were plain and the analysis clear, making
                CHAMBERLAN v. FORD MOTOR CO.                3879
additional analysis unnecessary). We are not departing from
the principle that the trial court should rigorously analyze the
facts of a class action to ensure that it meets the requirements
for certification. Falcon, 457 U.S. at 161. We simply hold that
in this case, the issues were readily apparent. Requiring the
district court to expand its analysis would produce nothing
more than a lengthy explanation of the obvious.

   Ford seeks to identify an error of law by pointing out that
the district court did not cite Valentino. But the district court
had no reason to cite Valentino because that case is not a
directly controlling precedent. In Valentino, the district court
merely restated the requirements for class certification with-
out reciting any facts or reasons that the requirements had
been met. 97 F.3d at 1234-35. In contrast, the district court
here was far from silent. It affirmatively found that a common
nucleus of facts and potential legal remedies dominate this lit-
igation, such as whether Ford was aware of alleged design
defects and whether Ford had a duty to disclose its knowledge
and failed to do so. That the district court provided cogent, if
brief, reasoning differentiates this case from Valentino. The
district court’s failure to cite Valentino can hardly be classi-
fied as any error, let alone manifest error.

  [9] The application for permission to appeal the district
court order granting class certification is DENIED.